Citation Nr: 0017038	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  97-13 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an initial rating greater than 10 percent 
for low back strain.

2. Entitlement to an initial compensable evaluation for 
bilateral inguinal repair scars.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from September 1983 to 
March 1996.  This matter comes on appeal from August 1996 and 
April 1997 rating decisions by the Oakland, California, VA 
Regional Office which granted service connection for the 
disabilities on appeal and assigned the current evaluations.


FINDINGS OF FACT

1.  Low back strain is manifested by subjective complaints of 
pain and cramping requiring medication for relief, with 
clincal evidence of minimal functional impairment.

2.  The residuals of bilateral inguinal hernia repairs 
performed in service are well-healed, nontender scars and a 
subjective complaint of groin pressure with activity; no 
recurrent hernias or tenderness is demonstrated.


CONCLUSIONS OF LAW

1.  An initial rating greater than 10 percent for low back 
strain is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (1999).

2.  An initial compensable evaluation for bilateral inguinal 
repair scars is not warranted. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 
4.118, Diagnostic Code 7338-7804, 7805 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint. 38 C.F.R. 
§ 4.59.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45. 

Inguinal hernias are rated as follows: Postoperative 
recurrent, readily reducible and well supported by truss or 
belt warrant a 10 percent evaluation.
Not operated, but remediable or small, reducible, or without 
true hernia protrusion will be evaluated as noncompensable. 
38 C.F.R. § 4.114, Code 7338.

Scars, superficial, tender and painful on objective 
demonstration will be evaluated as 10 percent disabling. 
38 C.F.R. § 4.118, Code 7804. Other scars will be rated on 
limitation of function of the part affected. 38 C.F.R. 
§ 4.118, Code 7805.

Limitation of motion of the lumbar spine is evaluated as 
follows: Severe, 40 percent; Moderate, 20 percent; Slight, 10 
percent. 38 C.F.R. § 4.71a, Code 5292.

Lumbosacral strain is evaluated as follows: Severe; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; With characteristic pain on 
motion, 10 percent; With slight subjective symptoms only, 
noncompensable. 38 C.F.R. § 4.71a, Code 5295.


Analysis

The veteran underwent right and left inguinal hernia repairs 
while on active duty. The veteran has complained of groin 
pressure with activity. VA examination in September 1997 
showed no evidence of recurrent hernias or abdominal 
tenderness. Bilateral residual surgical scars were noted; no 
tenderness or other abnormality of these scars was reported. 
Although the veteran's subjective complaint has been duty 
considered, given the unremarkable clinical findings, there 
is no basis for a compensable evaluation for the service-
connected bilateral inguinal repair scars. The evidence is 
not so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.114, 4.118, Diagnostic Code 7338-7804, 7805.

With respect to the service-connected low back strain, the 
veteran testified at a personal hearing in November 1998 that 
he had low back pain and cramping requiring medication for 
relief. A review of the reports of VA examinations conducted 
in July 1996, July 1997, and April 1999 reveals that on the 
earliest examination, muscle spasm and slight limitation of 
motion was evident. The veteran sought treatment for low back 
pain at a VA outpatient clinic in December 1998. Most 
recently, however, the examiner said the April 1999 
examination was "pretty negative", not indicative of a 
recurrent low back problem. There was no evidence of 
diskitis, arthritis, or neurologic involvement. X-rays of the 
low back have been negative. Given that that the evidence of 
record demonstrates a limited degree of functional impairment 
due to low back strain since the initial claim, an increase 
in the 10 percent evaluation provided during that period is 
not in order. Again, the evidence is not so evenly balanced 
that there is doubt as to any material issue. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295.

The Board also finds that the veteran has not demonstrated 
any additional functional loss to warrant an increased 
evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  The 10 
percent evaluation currently assigned is largely based on the 
veteran's complaints of pain and cramping. The Board finds 
that the veteran has evidenced no additional manifestations 
not already contemplated, such as atrophy, weakness, 
incoordination, swelling or deformity.  In fact, as set out 
in the factual background, the veteran's functional loss due 
to his lumbar spine disability has been described as minimal.  
Based on the foregoing, the Board finds that a higher rating 
based on 38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.



ORDER

Entitlement to an initial rating greater than 10 percent for 
low back strain is denied.

Entitlement to an initial compensable evaluation for 
bilateral inguinal repair scars is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

